DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Araki et al.
Regarding claim 1, Araki et al discloses a mounting device comprising a substrate (3), a first terminal (first terminal portion; see abstract) which is disposed on a first principle surface (front surface of 3) of the substrate (3), a second terminal (second terminal portion; see abstract) which is disposed on a first principle surface (front surface of 3), a first surface mounted component (the electronic components mounted in the first surface mounted; see abstract) which is disposed on the first principle surface (front surface of 3), and a second surface mounted component (the electronic components mounted in the second surface mounted; see abstract) which is disposed on a second principle surface (back surface of 3) of the substrate (3) and wherein the second principle surface (back surface of 3) being opposite the first principle surface [(front surface of 3); see lines 10-12 of the abstract] and wherein a RF signal (the signal applying to the gate electrode G) which is input to the first terminal (first terminal portion) is transmitted from the first principle surface (front surface of 3) to the second surface mounted component (the electronic components mounted in the second surface mounted) through a wiring line disposed in the substrate (3) and further transmitted to the first principle surface (front 
Regarding claim 2, wherein the RF signal (the signal applying to the gate electrode G) is transmitted through the first terminal (first terminal portion; see abstract) and the first surface mounted component (the electronic components mounted in the first surface mounted; see abstract) and the second surface mounted component (the electronic components mounted in the second surface mounted; see abstract) and the second terminal (second terminal portion) in this sequence.
Regarding claims 10 and 15, wherein an RF signal processing circuit (electronic circuit board; see abstract) which processes the RF signal (the signal applying to the gate electrode G) received or transmitted by an antenna device (load of Araki et al), and the RF circuit (electronic circuit) transmitting the RF signal (the signal applying to the gate electrode G) between the antenna device (load of Araki et al) and the RF signal processing circuit (electronic circuit board; see abstract).

Allowable Subject Matter
Claims 3-9, 11-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.         
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2646